Citation Nr: 0030074	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the 
benefits sought on appeal.  

The October 1998 rating decision also increased the rating 
for the veteran's service-connected low back disability to 40 
percent.  However, because the veteran did not enter notice 
of disagreement with this decision, the issue of entitlement 
to an increased rating for the low back disability is not 
currently before the Board on appeal. 

The issue of entitlement to a TDIU is addressed below in the 
REMAND portion of this decision. 


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
manifested by objective evidence of marked deformity (20 
degrees varus, 30 degrees bilateral hallux valgus), pain 
accentuated on use, and characteristic callosities, and is 
not manifested by pronounced pes planus, marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, or severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

Diagnostic Code 5276 provides that for bilateral severe 
acquired flatfoot, with objective evidence of marked 
deformity (such as pronation or abduction), with accentuated 
pain on manipulation and use, and indication of swelling on 
use, with characteristic callosities, a 30 percent rating is 
warranted.  For pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is warranted.  
38 C.F.R. § 4.71a.
The veteran contends that a rating in excess of 30 percent is 
warranted for his service-connected bilateral pes planus.  He 
specifically contends that his bilateral pes planus has 
worsened, and that he has severe pain in the arches and 
bottoms of his feet after prolonged standing or walking, 
although he has not been seen by doctors in several years for 
this disability.  

In this case, the evidence shows that in service the veteran 
was treated for bilateral plantar calluses, and was noted 
upon VA examination in May 1969 to have callosities over the 
4th and 5th metatarsal plantar areas of the feet and low 
arches with callosities over the lateral portion of the 
transverse arches.  The veteran's service-connected bilateral 
pes planus with callosities was rated 10 percent disabling 
from March 1969, and 30 percent from June 1973.  In December 
1980, a VA examination resulted in a diagnosis of moderate 
pes planus and deep tylomas of both feet, and in 1981 was 
found to have moderately flattened longitudinal arches, with 
callosities of both feet.  A March 1983 VA examination noted 
callosities of the plantar aspects of the feet, with 
complaints of pain in the arch, mild degree of hallux valgus 
of both feet, with minimal degenerative changes on the left.  
A February 1984 VA examination revealed a distinct flattening 
of both arches of the feet, inrolling of the toe on the 
right, valgus deformity of the heels, worse on the right, 
callosity at the metatarsophalangeal joint of the first toe 
on each side, worse on the right, with callosities, and 
tenderness on the distal head of the fifth metatarsal bone, 
with inward thrust to the arches on both sides, with normal 
metatarsal arches. 

A summary of private outpatient treatment of the veteran by 
Dumitru Caimacan, M.D., dated in February 1998, reflects 
complaints of, and treatment for, low back, neck, and thigh 
pain and strain, but no complaints regarding the feet. 

In May 1998, the veteran filed his claim for increased 
compensation for his service-connected bilateral pes planus, 
asserting that this disability had worsened, and that he had 
severe pain in the arches and bottoms of his feet after 
prolonged standing or walking.  

At a VA compensation examination the following month, in June 
1998, the veteran reported that walking created foot pain 
bilaterally after about one block of walking, that climbing 
stairs was painful, that vacuuming and cleaning was no 
problem, and he seldom cut grass.  Physical examination 
revealed a walk without antalgic gait pattern, with feet out 
bilaterally 30 degrees when he walked, with flat feet 
bilaterally, with no arch supports bilaterally with standing, 
and varus of about 20 degrees with standing.  The examiner 
also noted that the veteran had a low transverse arch at the 
metatarsal level bilaterally, with callus formations at the 
4th metatarsal head bilaterally, which was tender, and hallux 
valgus deformity of the great toe, which was about 30 degrees 
deformity, and bunion formation bilaterally, with tenderness 
on the right side at this joint.  Plantar fascia had right 
tenderness bilaterally at the metatarsal head area, but not 
at the heel or calcaneal side.  The relevant diagnosis was 
bilateral pes planus with callus formation bilaterally. 

After a review of the evidence of record, the Board finds 
that a rating in excess of 30 percent for the veteran's 
service-connected bilateral pes planus is not warranted.  The 
veteran's service-connected bilateral pes planus is 
manifested by objective evidence of marked deformity, pain 
accentuated on use, and characteristic callosities, which is 
encompassed by a 30 percent rating for bilateral severe 
acquired flat foot under Diagnostic Code 5276.  38 C.F.R. 
§ 4.71a.  A 30 percent rating specifically contemplates 
objective evidence of marked deformity, which includes 
findings of the feet out 30 degrees with walking and varus of 
20 degrees with standing.  A 30 percent rating contemplates 
the veteran's pain on motion, including foot pain that is 
accentuated with activity such as walking or climbing stairs, 
as well as tenderness at the 4th metatarsal head bilaterally 
and tenderness at the great toe on the right side.  The 
veteran's callosities are also encompassed by a 30 percent 
rating, and there is no indication of swelling on use. 

Additionally, the next higher rating of 50 percent is not 
warranted because the evidence of record does not demonstrate 
that the veteran's service-connected bilateral pes planus is 
manifested by pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, or marked inward displacement and severe spasm of 
the tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  While 
the veteran has 30 degrees of deviation of the feet while 
walking, the evidence does not demonstrate marked pronation.  
The veteran was noted to have tenderness at the 4th 
metatarsal head bilaterally and tenderness at the great toe 
on the right side, but this was not noted to be extremely 
tender.  With regard to inward displacement, the veteran has 
20 degrees of valgus, which does not demonstrate marked 
inward displacement.  Moreover, the veteran indicated in 
October 1998 that his orthotics were working well and that 
there was some relief of his bilateral foot symptoms with the 
inserts.  There is no indication of an antalgic gait. 

The Board has specifically considered the veteran's reported 
pain on motion, including the veteran's reported pain with 
prolonged standing or walking.  However, pain and painful 
motion are specifically contemplated by the rating criteria 
under Diagnostic Code 5276.  See 38 C.F.R. § 4.40, 4.45; 
VAOPGCPREC 9-98.  It is pertinent to point out that the 
veteran's current 30 percent rating contemplates severe 
bilateral foot disability.  The relevant clinical evidence 
does not show that there is pronounced disability, within the 
meaning of the applicable rating criteria.  For these 
reasons, the Board must find that the criteria for a rating 
in excess of 30 percent for bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5276. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of increased rating for bilateral pes planus, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this matter on that basis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2000).


ORDER

A rating in excess of 30 percent for service-connected 
bilateral pes planus is denied. 


REMAND

In this case, the veteran's service-connected disabilities 
consist of bilateral pes planus, currently rated 30 percent 
disabling, a low back disability (lumbar strain, with 
degenerative disc disease at L4-5 and L5-S1, with left 
radiculopathy), currently rated 40 percent disabling, and 
tinea pedis, currently rated noncompensably disabling.  As 
there are two or more service-connected disabilities, but the 
disabilities bring the combined rating to only 60 percent, 
the schedular requirements for the assignment of a TDIU are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000). 

A TDIU rating may be granted even though the disability 
rating does not meet the schedular criteria if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  The term unemployability, as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91, 57 Fed.Reg. 2317 (1992).  The 
issue is whether the veteran's service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a TDIU rating, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that his service-connected disabilities 
of the feet and back prevent him from engaging in any form of 
substantially gainful employment.  After a review of the 
evidence of record, the Board finds that a REMAND is 
warranted for further development and clarification of 
medical opinion regarding whether, in light of his education 
and occupational background, the veteran's service-connected 
disabilities preclude him from obtaining or maintaining 
substantially gainful employment.  

The evidence reflects that in service from 1965 to 1969 the 
veteran was a rifleman.  The veteran wrote on his TDIU 
application that after service he worked as a transport 
driver from 1988 to 1989, and from 1989 to 1990, and as a 
laborer from 1990 to 1992.  On the application, he indicated 
that he did not leave his last job because of his disability, 
and that he had not tried to obtain employment.  He reported 
that he had one year of college. 

At a June 1998 VA examination, the veteran reported that he 
worked after service as a bus driver, than worked at a 
railroad company, then did construction work, and that he 
primarily worked in construction and heavy labor.  The June 
1998 VA examination found moderate to severe degenerative 
disc disease at L4-5 and L5-S1.  As indicated above, the 
veteran's service-connected bilateral pes planus is 
manifested by severe bilateral flat foot, with objective 
evidence of marked deformity (20 degrees varus, 30 degrees 
bilateral hallux valgus), pain accentuated on use, and 
characteristic callosities.  The VA examiner wrote that, 
because of the veteran's low back pain and flat feet, and 
because his work experience was limited to construction and 
heavy labor, ideally he should have a desk job.  The Board 
finds this opinion ambiguous regarding whether, in light of 
his education and occupational background, the veteran's 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation of a more 
sedentary nature. 

The veteran's VA Vocational Rehabilitation folder reflects 
that at an assessment in January 1999 he also reported 
working as a laborer from 1992 to 1994, but was currently 
unemployed, and reported that he completed the 11th grade of 
high school. The examiner opined that the career fields of 
interest to the veteran (plumbing, refrigeration repair) 
obviously were not compatible with his service-connected 
disabilities because these would require him to lift, stand, 
walk, bend, etc.  The examiner summarized that the veteran 
did not have sufficient transferable military skills to 
acquire suitable civilian employment, he had impairment from 
his service-connected back and feet, lacked reasonably 
developed skills, the effects of these restrictions on 
employability affect both prior and current adjustment, and 
that, through its physical effects, the service-connected 
disability was a substantial part of the impairment.

The Board finds that the February 1999 VA Vocational 
Rehabilitation report is ambiguous in its determination 
regarding whether the veteran's service-connected 
disabilities preclude him from securing or following a 
substantially gainful occupation.  The VA Vocational 
Rehabilitation examiner noted that the veteran was attempting 
to obtain TDIU, that the veteran seemed to prefer a 
determination of medical infeasibility as opposed to pursuing 
a legitimate program of Vocational Rehabilitation services, 
and questioned the veteran's motivation to realistically 
develop and pursue an appropriate rehabilitation training 
goal.  The VA Vocational Rehabilitation report reflects the 
conclusion that it was determined reasonably feasible for the 
veteran to pursue a program of vocational rehabilitation 
services, but that the veteran declined to participate in 
such a program of vocational rehabilitation services, and the 
case was placed in a discontinued status.

For these reasons, the Board finds that further development, 
including medical opinion, is warranted in order to determine 
the issue of entitlement to a TDIU.  Therefore, the appeal of 
entitlement to a TDIU is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA examination, and request a 
social work survey, in order to assess 
the effect of his service-connected 
disabilities on the ability to secure or 
follow a substantially gainful 
occupation.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner, as well as 
the social worker.  In their respective 
reports, the examiner and social worker 
are requested to provide an opinion as to 
the veteran's current functioning and 
identify the conditions which limit his 
employment opportunities.  The examiner 
and social worker should specifically 
express an opinion as to whether it is at 
least as likely as not that the 
manifestations of the veteran's service-
connected disabilities, in light of his 
education and occupational background, 
preclude him from obtaining or retaining 
any form of substantially gainful 
employment, including employment other 
than manual labor. 

2. When the RO is satisfied that the 
record is complete and that all requested 
actions have been accomplished, the issue 
of TDIU should be adjudicated on the 
basis of all relevant evidence of record.  
If the determination remains adverse to 
the veteran, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The record should then be returned 
to the Board for further appellate 
review.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

